

116 S1810 IS: Milk in Lunches for Kids Act of 2019
U.S. Senate
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1810IN THE SENATE OF THE UNITED STATESJune 12, 2019Mr. Toomey (for himself and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to allow schools that participate in the
			 school lunch program to serve whole milk, and for other purposes.
	
 1.Short titleThis Act may be cited as the Milk in Lunches for Kids Act of 2019 or the MILK Act of 2019. 2.Whole milk permissibleSection 9(a)(2)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(2)(A)) is amended—
 (1)in clause (i), by striking milk. and all that follows through (7 U.S.C. 5341) and inserting milk;; and (2)in clause (ii), by striking milk the first place it appears and inserting milk, flavored and unflavored whole milk, milk with 2 percent fat,.
 3.Healthy milk fatThe Secretary of Agriculture shall revise section 210.10 of title 7, Code of Federal Regulations (or successor regulations), to exclude milk fat from the calculation of the average saturated fat content of a meal.